39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Sergeant DOUGHERTY;  Custodian Hinnet;  Custodian Dyke;Lynn C. Phillips;  Sergeant Lassiter;  James Taylor,Manager;  Doctor Baloch;  Doctor Sadat;  LieutenantWilkinson;  Lieutenant Walker;  Deputy Warden French;Franklin E. Freeman, Jr.;  Correctional Officer Barbour;Correctional Officer Libon;  Correctional Officer Williams;Correctional Officer Smith, Defendants Appellees,And Gary Dixon, Defendant.
No. 94-7025.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-764)
Cornelius Tucker, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We also modify the district court's order to reflect that the dismissal was without prejudice.  See 28 U.S.C. Sec. 2106 (1988)